      Case 3:21-mj-08156-GCS Document 1 Filed 06/26/21 Page 1 of 5 Page ID #1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA                         )
                                                 )
                                Plaintiff,       )
                                                 )
vs.                                              )      CASE NUMBER0-*&6
                                                 )
                                                 )
GODFREY HUBBARD                                  )
aka CHARLIE HUBBARD                              )
                                Defendant.       )

                                CRIMINAL COMPLAINT

         I, Treva E. Mathews, the undersigned complainant, being duly sworn, state the following

is true and correct to the best of my knowledge and belief:

                                            Count 1
                                 Attempted Enticement of a Minor

         From on or about June 24, 2021, until on or about June 25, 2021, the defendant,

                                             GODFREY HUBBARD,

 in Madison County, Illinois, within the Southern District of Illinois, and elsewhere, using

 facilities of interstate commerce, that is a cellphone connected to the Internet, did

 knowingly attempt to persuade, induce, entice, and coerce an individual who had not

 attained the age of 18 years, to engage in prostitution and in sexual activity under such

 circumstances as would constitute a criminal act under 720 ILCS 5/11-1.60(d)

 (Aggravated Criminal Sexual Abuse), in violation of 18 United States Code, Section

 2422(b).


         I further state that this complaint is based on the following facts:

                                         INTRODUCTION
  Case 3:21-mj-08156-GCS Document 1 Filed 06/26/21 Page 2 of 5 Page ID #2




       1.     I am a Special Agent (SA) with the Federal Bureau of Investigation (FBI) and have

been so employed since 2020. I graduated in December of 2017 from Tiffin University in Tiffin,

Ohio, with a master’s degree in Criminal Justice. I have six years of experience as a trained law

enforcement officer. I am a graduate of the FBI Academy, where I received training in a variety

of investigative and legal matters, including topics of Fourth Amendment searches, drafting search

warrant Affidavits, and Probable Cause. I am presently assigned to the Springfield Division’s

Violent Crimes Against Children Squad, which focuses on investigating individuals and

dismantling organizations responsible for the sexual exploration of children through the

manufacture and distribution of child pornography. I am a "federal law enforcement officer" within

the meaning of Federal Rule of Criminal Procedure 4l(a)(2)(C), that is, a government agent

engaged in enforcing the criminal laws and duly authorized by the Attorney General to request a

search warrant.

       2.     I have investigated and assisted in the investigation of criminal matters involving

the sexual exploitation of children that constituted violations of Title 18, United States Code,

Sections 2251, 2252, 2252A, 2422, and 2423. In connection with such investigations, I have

served as the case agent, have been the affiant for several search warrants, and have conducted

interviews of defendants and witnesses. As a federal agent, I am authorized to investigate and

assist in the prosecution of violations of laws of the United States and to execute search warrants

and arrest warrants issued by federal and state courts.

       3.     The statements contained in this affidavit are based on my personal knowledge as

well as on information provided to me by other law enforcement officers. This affidavit is being

submitted for the limited purpose of securing a criminal complaint and an arrest warrant, and I

have not included each and every fact known to me concerning this investigation.
      Case 3:21-mj-08156-GCS Document 1 Filed 06/26/21 Page 3 of 5 Page ID #3




      ,KDYHVHWIRUWKonly the facts that I believe are necessary to establish probable cause to

believe that GODFREY HUBBARD committed violations of Title 18, United States Code, Sections

2422(b).

                             BACKGROUND OF INVESTIGATION AND
                            FACTS ESTABLISHING PROBABLE CAUSE

         5.      On approximately June 25 and 26, 2021, agents from the Federal Bureau of

 Investigation Undercover Employee (“UCE”) with a joint taskforce of various state and federal law

 enforcement agencies conducted an undercover investigation targeting subjects who were attempting

 to engage in sexual activity with minors.

         6.      Starting on approximately June 22, 2021 through June 26, 2021, undercoveragents

 began posting ads on various online social media and dating platforms and application. The ads were

 primarily dating profiles photos of a young-looking male and female adult confidential sources.

         7.      A residence in Collinsville, Illinois was obtained to be the location that targetswere

 directed to for engaging in sexual activity with the fictitious minors from the online profiles.

         8.      On approximately June 25, 2021, an FBI UCE created a profile on an onlinesocial

 media and dating application.

         9.      An individual, who was later identified as GODFREY HUBBARD (hereinafter

 referred to as “HUBBARD”), using profile name “Mknwavz” initiated a conversation with UCE,

 whose profiled displayed the name “Boi sucker”.

           10.    The UCE then requested they moved the conversation to text message. UCE

       texted HUBBARD at phone number 618-409-0876, which HUBBARD provided to the UCE

         Portions of the conversation are as follows:

         UCE: Are u u,cool with me being younger
  Case 3:21-mj-08156-GCS Document 1 Filed 06/26/21 Page 4 of 5 Page ID #4




      ….
      HUBBARD: I prefer younger
      UCE:             I’m 14 but I’ll be be 15 end of July
      …
      HUBBARD: That’s different.
      …
      HUBBARD: I thought you were 18.
      HUBBARD: I’ll still talk to you, I’ll be your friend. I’ll even still take you out to lunch.
      I’ll have to seriously think about anything further.
      …
      HUBBARD: Do me a favor. Take a picture of yourself holding a piece of paper with
      my name on it.
      ...
      HUBBARD: This make me nervous.
      …
      HUBBARD: I just want to make sure you’re real. I’m not going to jail.
      …
      HUBBARD: So how do I meet you without neighbors asking questions?
      …
      HUBBARD: What do you like, or do you even know?
      …
      HUBBARD: Then we’ll go till you say stop.
      …
      UCE:             Do you have a condom
      HUBBARD: Yes

      11.     During the conversation, discussions about planning a meet up occurred and the

UCE directed HUBBARD to the undercover residence. HUBBARD agreed to meet at the

undercover house in Collinsville, Illinois.

      12.     In total, the conversations took place between June 24, 2021 and June 25, 2021.

      13.     HUBBARD walked to the back door of the residence. At that time, law

enforcement agents contacted the subject and took him into custody.

      14.     During a search incident to arrest, agents located a sex toy on HUBBARD’s

person and condoms and lubricant inside his vehicle.

      15.     HUBBARD was interviewed on location immediately following the arrest.
  Case 3:21-mj-08156-GCS Document 1 Filed 06/26/21 Page 5 of 5 Page ID #5




       16.     During an interview, HUBBARD admitted that he was the one who had been

chatting with the UCE profile and he was aware that he was a minor. HUBBARD identified his

phone number that he used to chat with the minor. HUBBARD further admitted that he intended

to have sexual intercourse with the minor.

                                         CONCLUSION

       1.     Based on the foregoing, I submit that there is probable cause to believe that

between June 24, 2021 and June 25, 2021, HUBBARD committed the offense set forth in Count

1 of this Complaint.



                                             ____________________________________
                                                 ____________________________
                                             Treva E.
                                                   E Mathews,
                                                      M th      Special
                                                                S i l Agent
                                                                        A t
                                             Federal Bureau of Investigation



STEVEN D. WEINHOEFT
United States Attorney


_________________________
ALEXANDRIA BURNS
Assistant United States Attorney


                                             Subscribed and sworn to before me this


                                             WKday of June, 2021, at East St. Louis, Illinois.
                                                               Digitally signed by Judge
                                                               Sison 2
                                                               Date: 2021.06.26 21:32:38
                                                               -05'00'
                                             ____________________________________
                                             GILBERT C. SISON
                                             United States Magistrate Judge
